Journal Entries (1835-36): Journal3: (1) Rule to appear and for publication of notice; rule to plead, answer, or demur *p. 86; (2) bill taken as *148confessed, referred to master *p. 134; (3) motion to confirm master’s report and for decree *p. 137; (4) master’s report confirmed, decree *P- 138.
Papers in File: (i) Motion to take bill as confessed and for reference to master; (2) master’s report of amount due; (3) motion to confirm master’s report and for decree; (4) decree signed by two of the judges; (j) deed of mortgage— William Hickcox to Thomas Palmer.
Chancery Case 233 (?) of 1836.